UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 600 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Morgan, Lewis & Bockius LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:June 30, 2015 Item 1. Schedule of Investments. Brandes International Equity Fund Schedule of Investments June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 83.99% Austria - 1.44% Erste Group Bank AG (a) $ Brazil - 3.92% Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA- ADR (a) Companhia de Saneamento Basico Embraer SA - ADR Tim Participacoes SA - ADR China - 1.00% China Mobile Ltd. France - 11.04% Carrefour SA (b) Compagnie De Saint - Gobain (b) GDF Suez Orange SA Renault SA Sanofi Hong Kong - 1.15% First Pacific Co. Ltd. Ireland - 3.09% CRH Plc Willis Group Holdings Plc Italy - 5.31% ENI SpA Italcementi Fabbriche Riunite Cemento SpA Telecom Italia SpA (a) Telecom Italia SpA Savings Shares Japan - 19.76% Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. Honda Motor Co. Ltd. Mitsubishi Tanabe Pharma Corp. Mitsubishi UFJ Financial Group,Inc. MS&AD Insurance Group Holdings Nissan Motor Co. Ltd. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. Mexico - 1.41% Cemex SAB de CV - ADR (a) Netherlands - 2.18% Aegon NV Royal Ahold NV Russia - 3.15% Gazprom OAO Lukoil OAO - ADR Lukoil OAO South Korea - 4.91% Hana Financial Group, Inc. Hyundai Mobis Co. Ltd. POSCO Spain - 1.46% Repsol SA Switzerland - 4.61% Swatch Group Ltd. Swiss Re AG UBS Group AG United Kingdom - 19.56% Barclays Plc BP Plc G4S Plc GlaxoSmithKline Plc HSBC Holdings Plc J. Sainsbury Plc Kingfisher Plc Marks & Spencer Group Plc Tesco Plc WM. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $524,129,459) $ PREFERRED STOCKS - 5.55% Brazil - 4.26% Petroleo Brasileiro SA - ADR (a) $ Telefonica Brasil SA - ADR Telefonica Brasil SA Russia - 1.29% Surgutneftegaz OJSC TOTAL PREFERRED STOCKS (Cost $34,592,025) $ Principal Amount Value REPURCHASE AGREEMENTS - 10.53% State Street Bank and Trust Repurchase Agreement, (Dated 06/30/15), due 07/01/15, 0.00% [Collateralized by $86,495,000 Ginnie Mae Bond, 2.50%, 10/20/27, (Market Value $63,625,988)] (proceeds $62,375,580). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $62,375,580) $ Total Investments (Cost $621,097,064) - 100.07% $ Liabilities in Excess of Other Assets - (0.07)% ) TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) All or a portion of this security is on loan. See Note 3 in the Notes to Schedule of Investments. Brandes International Equity Fund Schedule of Investments by Industry June 30, 2015 (Unaudited) COMMON STOCKS Aerospace & Defense % Auto Components % Automobiles % Banks % Building Products % Capital Markets % Commercial Services & Supplies % Construction Materials % Diversified Financial Services % Diversified Telecommunication Services % Electric Utilities % Food & Staples Retailing % Insurance % Metals & Mining % Multiline Retail % Multi-Utilities % Oil, Gas & Consumable Fuels % Pharmaceuticals % Specialty Retail % Technology Hardware, Storage & Peripherals % Textiles, Apparel & Luxury Goods % Water Utilities % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % TOAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Liabilities in Excess of Other Assets )% TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Global Equity Fund Schedule of Investments June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 87.14% Aerospace & Defense - 1.53% Embraer SA $ Auto Components - 1.58% Hyundai Mobis Co. Ltd. Automobiles - 6.35% Honda Motor Co. Ltd. Hyundai Motor Co. Nissan Motor Co. Ltd. Banks - 11.62% Bank of America Corp. Barclays Plc Citigroup, Inc. Erste Group Bank AG (a) HSBC Holdings Plc Mitsubishi UFJ Financial Group,Inc. PNC Financial Services Group, Inc. Wells Fargo & Co. Beverages - 1.32% PepsiCo, Inc. Building Products - 1.01% Masco Corp. Capital Markets - 5.29% Bank Of New York Mellon Corp. State Street Corp. UBS Group AG Communications Equipment - 0.95% LM Ericsson Telefon AB Class B Construction Materials - 1.75% CRH Plc Diversified Financial Services - 1.91% Deutsche Boerse AG Diversified Telecommunication Services - 1.64% Telecom Italia SpA Savings Shares Electric Utilities - 1.00% Exelon Corp. Electronic Equipment, Instruments & Components - 1.43% Corning, Inc. Food & Staples Retailing - 6.99% Carrefour SA (b) J. Sainsbury Plc Royal Ahold NV Tesco Plc WM. Morrison Supermarkets Plc Health Care Providers & Services - 1.86% Express Scripts Holding Co. (a) Hotels, Restaurants & Leisure - 1.46% Genting Malaysia Berhad Insurance - 2.77% American International Group, Inc. Swiss Re AG Multiline Retail - 1.22% Marks & Spencer Group Plc Multi-Utilities - 1.97% GDF Suez Oil, Gas & Consumable Fuels - 8.98% Apache Corp. BP Plc Chesapeake Energy Corp. ENI SpA Gazprom OAO Lukoil OAO - ADR Personal Products - 0.95% Unilever NV Pharmaceuticals - 11.33% Daiichi Sankyo Co. Ltd. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi Semiconductors & Semiconductor Equipment - 1.06% Xilinx, Inc. Software - 2.08% Microsoft Corp. Technology Hardware, Storage & Peripherals - 3.91% Canon, Inc. Samsung Electronics Co. Ltd. Western Digital Corp. Tobacco - 1.43% Imperial Tobacco Group Plc Wireless Telecommunication Services - 3.75% America Movil SAB de CV - ADR China Mobile Ltd. Tim Participacoes SA - ADR TOTAL COMMON STOCKS (Cost $42,394,447) $ PREFERRED STOCKS - 1.15% Oil, Gas & Consumable Fuels - 1.15% Petroleo Brasileiro SA - ADR (a) $ TOTAL PREFERRED STOCKS (Cost $965,693) $ Principal Amount Value REPURCHASE AGREEMENTS - 11.45% State Street Bank and Trust Repurchase Agreement, (Dated 06/30/15), due 07/01/15, 0.00% [(Collateralized by $8,645,000 Ginnie Mae Bond, 2.50%, 10/20/27, (Market Value $6,359,289)] (proceeds $6,233,041). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $6,233,041) $ Total Investments (Cost $49,593,181) - 99.74% $ Other Assets in Excess of Liabilities - 0.26% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) All or a portion of this security is on loan. See Note 3 in the Notes to Schedule of Investments. Brandes Global Equity Fund Schedule of Investments by Country June 30, 2015 (Unaudited) COMMON STOCKS Austria % Brazil % China % France % Germany % Ireland % Italy % Japan % Malaysia % Mexico % Netherlands % Russia % South Korea % Sweden % Switzerland % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS Brazil % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Global Equity Income Fund Schedule of Investments June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 88.54% Automobiles - 1.97% Honda Motor Co. Ltd. $ Banks - 3.15% HSBC Holdings Plc PNC Financial Services Group, Inc. Beverages - 4.70% Compania Cervecerias Unidas SA - ADR Diageo Plc PepsiCo, Inc. 60 Capital Markets - 2.39% UBS Group AG Commercial Services & Supplies - 1.85% Bilfinger SE Communications Equipment - 1.97% LM Ericsson Telefon AB Class B Construction Materials - 2.18% CRH Plc Diversified Financial Services - 2.02% Deutsche Boerse AG Diversified Telecommunication Services - 2.19% Telefonica Brasil SA Electric Utilities - 3.71% Companhia Paranaense de Energia Exelon Corp. Electrical Equipment - 1.44% Emerson Electric Co. Food & Staples Retailing - 7.93% J. Sainsbury Plc Royal Ahold NV Tesco Plc Wal-Mart Stores, Inc. WM. Morrison Supermarkets Plc Health Care Equipment & Supplies - 2.24% Baxter International, Inc. Insurance - 3.73% Old Republic International Corp. Swiss Re AG Multiline Retail - 1.52% Marks & Spencer Group Plc Multi-Utilities - 2.53% GDF Suez Oil, Gas & Consumable Fuels - 10.90% BP Plc Chevron Corp. ENI SpA Royal Dutch Shell Plc Total SA Personal Products - 1.40% Unilever NV Pharmaceuticals - 13.58% Daiichi Sankyo Co. Ltd. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi Semiconductors & Semiconductor Equipment - 2.42% Xilinx, Inc. Software - 2.69% Microsoft Corp. Specialty Retail - 2.01% Kingfisher Plc Textiles, Apparel & Luxury Goods - 1.88% LVMH Moet Hennessy Louis Vuitton SE 70 Tobacco - 6.53% British American Tobacco Plc Imperial Tobacco Group Plc Philip Morris International, Inc. Water Utilities - 1.61% Companhia de Saneamento Basico TOTAL COMMON STOCKS (Cost $562,472) $ PREFERRED STOCKS - 7.76% Banks - 2.54% Bank of America Corp., 4.000% $ Capital Markets - 5.22% Goldman Sachs Group, Inc., 3.750% Morgan Stanley, 4.000% TOTAL PREFERRED STOCKS (Cost $49,259) $ REAL ESTATE INVESTMENT TRUSTS - 1.50% Outfront Media, Inc. $ TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $10,458) $ Principal Amount Value REPURCHASE AGREEMENTS - 6.60% State Street Bank and Trust Repurchase Agreement, (Dated 06/30/15), due 07/01/15, 0.00% [Collateralized by $85,000 Freddie Mac Bond, 2.50%, 05/15/40, (Market Value $45,103)] (proceeds $43,302). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $43,302) $ Total Investments (Cost $665,491) - 104.40% $ Liabilities in Excess of Other Assets - (4.40)% ) TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt Brandes Global Equity Income Fund Schedule of Investments by Country June 30, 2015 (Unaudited) COMMON STOCKS Brazil % Chile % France % Germany % Ireland % Italy % Japan % Netherlands % Sweden % Switzerland % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS United States % TOTAL PREFERRED STOCKS % REAL ESTATE INVESTMENT TRUSTS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Liabilities in Excess of Other Assets )% TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Global Opportunities Value Fund Schedule of Investments June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 80.61% Aerospace & Defense - 2.02% Embraer SA - ADR $ Auto Components - 2.69% Hyundai Mobis Co. Ltd. Tachi-s Co. Ltd. Automobiles - 3.05% Honda Motor Co. Ltd. Nissan Motor Co. Ltd. Banks - 8.55% Bank of America Corp. Barclays Plc Citigroup, Inc. Erste Group Bank AG (a) KB Financial Group, Inc. Sberbank Of Russia Commercial Services & Supplies - 0.65% APR Energy Plc Construction & Engineering - 2.00% Balfour Beatty Plc Sanki Engineering Co. Ltd. Construction Materials - 4.34% Cemex SAB de CV - ADR (a) CRH Plc Italmobiliare SpA Savings Shares Distributors - 1.49% D'Ieteren SA Diversified Financial Services - 3.47% First Pacific Co. Ltd. Groupe Bruxelles Lambert SA Haci Omer Sabanci Holding AS Diversified Telecommunication Services - 2.58% Magyar Telekom Telecommunications Plc (a) Telecom Italia SpA Savings Shares Telefonica Brasil SA Electric Utilities - 2.15% Companhia Paranaense de Energia Reliance Infrastructure Ltd. - GDR Electrical Equipment - 1.12% Futaba Corp. Food & Staples Retailing - 7.25% Carrefour SA J. Sainsbury Plc Tesco Plc WM. Morrison Supermarkets Plc Food Products - 2.23% Marfrig Global Foods SA (a) Savencia SA Household Durables - 4.20% Consorcio ARA SAB de CV (a) Dorel Industries, Inc. (a) MDC Holdings, Inc. Household Products - 1.03% McBride Plc (a) Insurance - 0.90% Willis Group Holdings Plc Machinery - 3.60% Briggs & Stratton Corp. China Yuchai International Ltd. Metals & Mining - 1.51% POSCO Multiline Retail - 1.48% Debenhams Plc Multi-Utilities - 2.87% GDF Suez Iren SpA Oil, Gas & Consumable Fuels - 7.58% BP Plc Chesapeake Energy Corp. ENI SpA Gazprom OAO - ADR Lukoil OAO - ADR Pharmaceuticals - 5.41% Daiichi Sankyo Co. Ltd. GlaxoSmithKline Plc H. Lundbeck A/S (a) Real Estate Management & Development - 1.31% LSL Property Services Plc Semiconductors & Semiconductor Equipment - 1.10% NuFlare Technology, Inc. Technology Hardware, Storage & Peripherals - 1.44% Samsung Electronics Co. Ltd. 45 Textiles, Apparel & Luxury Goods - 0.70% TSI Holdings Co. Ltd. Water Utilities - 1.52% Companhia de Saneamento Basico Wireless Telecommunication Services - 2.37% Sistema JSFC Tim Participacoes SA - ADR TOTAL COMMON STOCKS (Cost $2,905,679) $ PREFERRED STOCKS - 6.26% Automobiles - 2.01% Hyundai Motor Co. $ Banks - 1.09% Itausa - Investimentos Itau SA Oil, Gas & Consumable Fuels - 3.16% Petroleo Brasileiro SA - ADR (a) Surgutneftegaz OJSC TOTAL PREFERRED STOCKS (Cost $220,513) $ REAL ESTATE INVESTMENT TRUSTS - 3.82% Grivalia Properties Real Estate Investment Co. SA (b) $ Macquarie Mexico Real Estate Management SA de CV Merlin Properties Socimi SA (a) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $146,247) $ Principal Amount Value REPURCHASE AGREEMENTS - 8.90% State Street Bank and Trust Repurchase Agreement, (Dated 06/30/15), due 07/01/15, 0.00% [Collateralized by $2,560,000 Freddie Mac Bond, 4.00%, 12/15/17, (Market Value $322,681)] (proceeds $315,888). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $315,888) $ Total Investments (Cost $3,588,327) - 99.59% $ Other Assets in Excess of Liabilities - 0.41% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt GDRGlobal Depository Receipt (a)Non-income producing security. (b)Security has limited liquidity and represents $37,981 or 1.07% of the Fund's net assets and is classified as a Level 2 security. See Note 2 in the Notes to Schedule of Investments. Brandes Global Opportunities Value Fund Schedule of Investments by Country June 30, 2015 (Unaudited) COMMON STOCKS Austria % Belgium % Brazil % Canada % China % Denmark % France % Hong Kong % Hungary % India % Ireland % Italy % Japan % Mexico % Russia % South Korea % Turkey % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS Brazil % Russia % South Korea % TOTAL PREFERRED STOCKS % REAL ESTATE INVESTMENT TRUSTS Greece % Mexico % Spain % TOTAL REAL ESTATE INVESTMENT TRUSTS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Emerging Markets Value Fund Schedule of Investments June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 84.12% Argentina - 1.49% Arcos Dorados Holdings, Inc. (e) $ Austria - 2.69% Erste Group Bank AG (a) Brazil - 13.03% Banco Bradesco SA Banco do Brasil SA Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR (a) Companhia de Saneamento Basico Companhia Paranaense de Energia Embraer SA - ADR Estacio Participacoes SA Marfrig Global Foods SA (a) Tim Participacoes SA - ADR Viver Incorporadora e Construtora SA (a) Chile - 0.91% Enersis SA - ADR China - 7.61% Bosideng International Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd. (a) China Mobile Ltd. China Yuchai International Ltd. Dongfeng Motor Group Co. Ltd. Weiqiao Textile Co. Yingde Gases Group Co. Ltd. Colombia - 1.59% Grupo Aval Acciones y Valores - ADR Cyprus - 1.03% Globaltrans Investment Plc - GDR (a) Czech Republic - 1.75% Ceska Telekomunikacni Infrastruktura AS (a) Telefonica Czech Republic AS Hong Kong - 7.18% Chow Tai Fook Jewellery Group Ltd. First Pacific Co. Ltd. Lifestyle International Holdings Ltd. Luk Fook Holdings International Ltd. Yue Yuen Industrial Holdings Ltd. Hungary - 2.36% Chemical Works of Gedeon Richter Plc Magyar Telekom Telecommunications Plc (a) India - 2.42% Indian Oil Corp. Ltd. Reliance Infrastructure Ltd. - GDR Indonesia - 1.51% PT XL Axiata Tbk (a) Luxembourg - 3.49% Adecoagro SA (a) Ternium SA - ADR Malaysia - 1.02% Genting Malaysia Berhad Mexico - 2.34% Cemex SAB de CV - ADR (a) Desarrolladora Homex S.A.B. de CV (a)(b)(d) Urbi Desarrollos Urbanos SA de CV (a)(b)(d) Pakistan - 1.07% Nishat Mills Ltd. Panama - 2.45% Copa Holdings SA Russia - 8.05% Gazprom OAO - ADR Lukoil OAO - ADR Mobile Telesystems RusHydro OJSC RusHydro OJSC - ADR Sberbank of Russia - ADR Singapore - 0.49% Haw Par Corp. Ltd. South Korea - 13.58% Hana Financial Group, Inc. Hyundai Mobis Co. Ltd. KB Financial Group, Inc. KIA Motors Corp. Lotte Confectionery Co. Ltd. POSCO Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Turkey - 5.67% Akbank TAS Aygaz AS Selcuk Ecza Deposu Ticaret ve Sanayi AS Turkiye Garanti Bankasi AS Turkiye Vakiflar Bankasi Tao United Kingdom - 2.39% APR Energy Plc ITE Group Plc Standard Chartered Plc TOTAL COMMON STOCKS (Cost $1,375,353,813) $ PREFERRED STOCKS - 11.00% Brazil - 6.82% Banco Bradesco SA $ Companhia Brasileira de Distribuicao - ADR Companhia Paranaense de Energia - ADR Petroleo Brasileiro SA - ADR (a) Telefonica Brasil SA - ADR Russia - 2.14% Surgutneftegas OJSC - ADR Surgutneftegaz OJSC South Korea - 2.04% Hyundai Motor Co. TOTAL PREFERRED STOCKS (Cost $97,318,606) $ REAL ESTATE INVESTMENT TRUSTS - 3.36% Mexico - 2.52% Macquarie Mexico Real Estate Management SA de CV $ PLA Administradora Industrial, S. de R.L de CV Thailand - 0.32% Jasmine Broadband Internet Infrasturcture Fund Turkey - 0.52% Emlak Konut Gayrimenkul Yatirim Ortakligi A.G. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $46,905,805) $ Principal Amount Value CONVERTIBLE BONDS - 0.02% Brazil - 0.02% Viver Incorporadora e Construtora SA 2.000%, 08/06/2016 (b)(c) $ $ TOTAL CONVERTIBLE BONDS (Cost $1,488,955) $ REPURCHASE AGREEMENTS - 1.58% State Street Bank and Trust Repurchase Agreement, (Dated 06/30/15), due 07/01/15,0.00% [Collateralized by $83,155,000 Freddie Mac Bond, 4.00%, 12/15/17, (Market Value $10,209,022)] (proceeds $10,008,845). $ $ State Street Bank and Trust Repurchase Agreement, (Dated 06/30/15), due 07/01/15,0.00% [Collateralized by $79,570,000 Freddie Mac Bond, 4.00%, 12/15/17, (Market Value $10,029,579)] (proceeds $9,832,738). TOTAL REPURCHASE AGREEMENTS (Cost $19,841,583) $ Shares Value SHORT TERM INVESTMENTS - 0.00% Money Market Fund - 0.00% Northern Institutional Treasury Portfolio, 0.010% 2 $
